Exhibit 10.8

 

 

GEVO, INC.

2010 STOCK INCENTIVE PLAN

____________________________

 

Stock Appreciation Rights Award Agreement

____________________________

 

 

You are hereby awarded this stock appreciation right (the “SAR”) with respect to
Shares of Gevo, Inc. (the “Company”), subject to the terms and conditions set
forth in this Stock Appreciation Rights Award Agreement (the “Award Agreement”)
and in the Amended and Restated Gevo, Inc. 2010 Stock Incentive Plan, as amended
and restated from time to time (the “Plan”). A copy of the Plan is attached as
Exhibit A. Terms below that begin with capital letters have the special meaning
set forth in the Plan or in this Award Agreement.

 

This Award is conditioned on your execution of this Award Agreement by Tim
Cesarek. By executing this Award Agreement, you will be irrevocably agreeing
that all of your rights under this Award will be determined solely and
exclusively by reference to the terms and conditions of the Plan, subject to the
provisions set forth below. As a result, you should not execute this Award
Agreement until you have carefully considered the terms and conditions of the
Plan and this Award Agreement, plus the information disclosed within the
attached Plan prospectus, and (ii) consulted with your personal legal and tax
advisors about all of these documents.

 

1.     Specific Terms. Your SAR has the following terms:

 

Name of Participant:

 

 

 

 

 

 

 

Grant Date:

 

 

Expiration Date:

 

 

Exercise Price:

 

 

Number of Shares

subject to this Award:

 

 

 

 

Dividend Equivalent

Rights:

 

Not applicable to this Award.

Vesting:

 

 

 

Accelerated Vesting

 

You will become 100% vested in this Award if your Continuous Service ends due to
your Involuntary Termination or in the event of a Change in Control (subject to
the terms of any employment or other agreement between you and the Company
and/or any Affiliate).

 

 

Recapture and

Recoupment

 

Section 14 of the Plan shall apply re: Termination, Rescission, and Recapture of
this Award.

 

Section 15 shall apply re: Recoupment of this Award; provided that the
three-year limitation shall not apply to the extent a longer period is required
by applicable law, rule, regulation or listing standard.

 

 

 

--------------------------------------------------------------------------------

 

Stock Appreciation Rights Award Agreement

Gevo. Inc.

2010 Stock Incentive Plan

 

2.     Manner of Exercise; Settlement. Subject to the provisions of Section 6
below, this SAR shall be exercised in the manner set forth in the Plan, by using
the exercise form attached hereto as Exhibit B. Following receipt of the
exercise form from you, the Company will, at the sole discretion of the
Committee, either (a) make a cash payment to you equal to the excess, if any, of
the then Fair Market Value of one Share over the Exercise Price (per Share),
multiplied by the number of Shares for which the SAR is exercised or (b) issue
to you that number of Shares determined by dividing (x) the excess, if any, of
the then Fair Market Value of one Share over the Exercise Price (per Share),
multiplied by the number of Shares for which the SAR is exercised by (y) the
then Fair Market Value of one Share (any fractional shares resulting from this
calculation will be paid in cash). Any fractional amount resulting from payment
in Shares shall be rounded down to the nearest whole Share. The amount of Shares
for which this SAR may be exercised is cumulative; that is, if you fail to
exercise this SAR for all of the Shares vested under this SAR during any period
set forth above, then any Shares subject hereto that are not exercised during
such period may be exercised during any subsequent period, until the expiration
or termination of this SAR pursuant to Section 1 or Section 3 of this Award
Agreement or the terms of the Plan.

 

3.     Termination of Continuous Service. Subject to the terms of any employment
agreement between you and the Company (and/or any Affiliate) that is in effect
when your Continuous Service terminates, this Award shall be canceled and become
automatically null and void immediately after termination of your Continuous
Service for any reason, but only to the extent you have not become vested,
pursuant to the terms of Section 1 above, on or before your Continuous Service
ends.

 

4.     Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest, if any, in this Award and any underlying Shares. You shall
designate the Beneficiary by completing and executing a designation of
beneficiary agreement substantially in the form attached hereto as Exhibit C
(the “Designation of Death Beneficiary”) and delivering an executed copy of the
Designation of Death Beneficiary to the Company. To the extent you do not duly
designate a Beneficiary who survives you, your estate will automatically be your
Beneficiary.

 

5.       Restrictions on Transfer of Award. Your rights under this Award
Agreement may not be sold, pledged, or otherwise transferred without the prior
written consent of the Committee, except as hereinafter provided.

 

6.      Taxes. Except to the extent otherwise specifically provided in an
employment or consulting agreement between you and the Company (and/or any
Affiliate), by signing this Award Agreement, you acknowledge that you shall be
solely responsible for the satisfaction of any taxes that may arise pursuant to
this Award (including taxes arising under Sections 409A (regarding deferred
compensation) or 4999 (regarding golden parachute excise taxes), and that
neither the Company (or any Affiliate) nor the Administrator shall have any
obligation whatsoever to pay such taxes or to otherwise indemnify or hold you
harmless from any or all of such taxes. The Committee shall have the sole
discretion to interpret the requirements of the Code, including Section 409A,
for purposes of the Plan and this Award Agreement. The Company’s obligation to
issue Shares or cash to you upon exercise of this Award is at all times subject
to your prior or coincident satisfaction of all required Withholding Taxes.

 

Page 2 of 8

--------------------------------------------------------------------------------

 

Stock Appreciation Rights Award Agreement

Gevo. Inc.

2010 Stock Incentive Plan

 

7.       Not a Contract of Employment. By executing this Award Agreement, you
acknowledge and agree that (i) any person who is terminated before full vesting
of an award, such as the one granted to you by this Award Agreement, could claim
that he or she was terminated to preclude vesting; (ii) you promise never to
make such a claim; (iii) nothing in this Award Agreement or the Plan confers on
you any right to continue an employment, service or consulting relationship with
the Company (or any Affiliate), nor shall it affect in any way your right or the
Company’s right (or the right of any Affiliate) to terminate your employment,
service, or consulting relationship at any time, with or without Cause; and (iv)
the Company would not have granted this Award to you but for these
acknowledgements and agreements.

 

8.      Investment Purposes. By executing this Award Agreement, you represent
and warrant that any Shares issued to you pursuant to your SAR will be held for
investment purposes only for your own account, and not with a view to, for
resale in connection with, or with an intent in participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”).

 

9.        Securities Law Prospectus and Restrictions. By executing this Award
Agreement you acknowledge that you have received a copy of the Prospectus
describing the Plan. A copy of the Plan’s Prospectus is attached as Exhibit D.
Regardless of whether the offering and sale of this SAR or Shares under the Plan
have been registered under the Securities Act or have been registered or
qualified under the securities laws of any state, the Company, in its sole
discretion, may impose restrictions upon the sale, pledge or other transfer of
such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act or the securities laws of any
state or any other law or to enforce the intent of this Award.

 

10.       Headings. Section and other headings contained in this Award Agreement
are for reference purposes only and are not intended to describe, interpret,
define or limit the scope or intent of this Award Agreement or any provision
hereof.

 

11.      Severability. Every provision of this Award Agreement and of the Plan
is intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

 

12.      Counterparts. This Award Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but both such counterparts shall together constitute one
and the same instrument.

 

13.      Notices. Any notice or communication required or permitted by any
provision of this Award Agreement to be given to you shall be in writing and
shall be delivered electronically, personally, or sent by certified mail, return
receipt requested, addressed to you at the last address that the Company had for
you on its records. Each party may, from time to time, by notice to the other
party hereto, specify a new address for delivery of notices relating to this
Award Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally or electronically delivered or two business days after such
notice is properly mailed.

 

Page 3 of 8

--------------------------------------------------------------------------------

 

Stock Appreciation Rights Award Agreement

Gevo. Inc.

2010 Stock Incentive Plan

 

14.     Binding Effect. Except as otherwise provided in this Award Agreement or
in the Plan, every covenant, term, and provision of this Award Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legatees, legal representatives, successors, transferees, and
assigns.

 

15.    Modifications. This Award Agreement may be modified or amended at any
time, in accordance with Section 18 of the Plan and provided that you must
consent in writing to any modification that adversely and materially affects any
rights or obligations under this Award Agreement.

 

16.    Plan Governs. By signing this Award Agreement, you acknowledge that you
have received a copy of the Plan and that your Award Agreement is subject to all
the provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

 

17.    Governing Law. The laws of the Delaware shall govern the validity of this
Award Agreement, the construction of its terms, and the interpretation of the
rights and duties of the parties hereto.

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is made under and
governed by the terms and conditions of this Award Agreement and the Plan.

 

 

GEVO, INC. 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title:

 

 

 

PARTICIPANT 

 

       

The undersigned Participant hereby accepts the terms of this Award

Agreement and the Plan.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name of Participant: 

 

 

 

Page 4 of 8

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

GEVO, INC.

2010 STOCK INCENTIVE PLAN

 

____________________________

 

Plan Document

 

____________________________

 

 

Page 5 of 8

--------------------------------------------------------------------------------

 

 

Exhibit B

 

GEVO, INC.

2010 STOCK INCENTIVE PLAN

__________________________________________

 

Form of Exercise of Stock Appreciation Rights Award

___________________________________________

 

Gevo, Inc.

 

[Company Address]

 

Attention:        

     

Dear Sir or Madam:

 

The undersigned elects to exercise his/her Stock Appreciation Right with respect
to _______ shares of Common Stock of Gevo, Inc. (the “Company”) under and
pursuant to a Stock Appreciation Rights Agreement dated as of ______________.

 

 

 

    Very truly yours,                   Date     Participant  

 

 

Page 6 of 8

--------------------------------------------------------------------------------

 

 

Exhibit C

 

GEVO, INC.

2010 STOCK INCENTIVE PLAN

_________________________________

 

Designation of Death Beneficiary

_________________________________

 

In connection with the Awards designated below that I have received pursuant to
the Gevo, Inc. 2010 Stock Incentive Plan (the “Plan”), I hereby designate the
person specified below as the beneficiary upon my death of my interest in such
Awards. This designation shall remain in effect until revoked in writing by me.

 

Name of Beneficiary:        Address:         Social Security No.:      

This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

 

 

☐

any Award that I have received or ever receive under the Plan.

 

 

☐

the _________________ Award that I received pursuant to an Award Agreement dated
_________ __, ____ between myself and the Company.

 

I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

 

  Date:               By:         Name of Participant  

   

Sworn to before me this

____day of ____________, 20__

___________________________

Notary Public

County of     _________________

State of     __________________

 

 

Page 7 of 8

--------------------------------------------------------------------------------

 

 

Exhibit D

 

GEVO, INC.

2010 STOCK INCENTIVE PLAN

________________________________

 

Prospectus describing the Plan

_________________________________

 

 

Page 8 of 8